OPINION — AG — (1) IF AN EMPLOYEE OF YOUR DEPARTMENT IS SUED AND GARNISHMENT SUMMONS IS SERVED ON THE DEPARTMENT BEFORE THE END OF THE PERIOD FOR WHICH THE MONTHLY SALARY OF SUCH EMPLOYEE IS PAID, YOU SHOULD REPORT TO THE COURT WHICH ISSUED SUCH SUMMONS THAT, AT THE END OF SUCH PERIOD, YOU WILL PAY SUCH EMPLOYEE NO MORE THAN 75 PER CENT OF THE SALARY HE HAD EARNED AS OF THE DATE OF SERVICE OF THE GARNISHMENT SUMMONS. (2) THE AMOUNT OF THE MONTHLY SALARY OF AN EMPLOYEE THAT SHOULD BE WITHHELD BY HIS EMPLOYER UPON RECEIPT OF A GARNISHMENT SUMMONS IS 25 PER CENT OF THE EARNINGS OF SUCH EMPLOYEE AS OF THE DATE OF SERVICE OF SUCH SUMMONS, AFTER DEDUCTED WITHOUT HIS CONSENT. IT APPEARS THAT THE ITEMS ENUMERATED BY YOU, I.E., INCOME TAX, SOCIAL SECURITY, AND STATE EMPLOYEES RETIREMENT, ARE IN FACT DEDUCTED WITHOUT THE EMPLOYEE'S CONSENT. CITE: 12 Ohio St. 1965 Supp., 1171-1173 [12-1171] — [12-1173] 12 Ohio St. 1965 Supp., 1171 [12-1171], 12 Ohio St. 1965 Supp., 1172 [12-1172], 12 Ohio St. 1965 Supp., 1173 [12-1173] (CHARLES OWENS)